

115 HR 182 IH: Stop Obamacare Spam Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 182IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Mullin introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo prohibit the Secretary of Health and Human Services from using any type of fee collected to
			 advertise or market Exchanges established under the Patient Protection and
			 Affordable Care Act.
	
 1.Short titleThis Act may be cited as the Stop Obamacare Spam Act of 2017. 2.Prohibition of use of fees to advertise or market Exchanges under PPACANotwithstanding any other provision of law, on and after the date of the enactment of this Act the Secretary of Health and Human Services may not use any fees collected, including assessments and fees charged under section 1311(d)(5)(A) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(d)(5)(A)), to advertise or otherwise market Exchanges established under such Act, including advertising or marketing qualified health plans offered through such Exchanges.
		